Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the request for continued examination (RCE) filed February 4, 2021.
The amendments filed February 4 2021 have been accepted and are hereby entered.
Claims 1, 10 and 16 have been amended.
Claims 8 and 17 are cancelled.
No claims have been added.
Claims 1-7, 9-16 and 18-20 are pending and have been examined.

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-7, 9-16 and 18-20  have been fully considered and are deemed persuasive in view of claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-7, 10, 12-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0290609 A1 to Britt (hereinafter “Britt”) in further view of United States Patent Application Publication No. US 2013/0212269 A1 to Kuosa (hereinafter “Kuosa”), in further view of United States Patent Publication No.   US-9736147-B1 to Mead (“Mead”), in further view of United States Application Publication No.  US-2017 -0186003-A1 to Monaghan (hereinafter, “Monaghan”), in further view of Non-Patent Literature “Bought an Unlocked iPhone 4 From Apple? Check Your Receipt” to Ng (“Ng”)1, in further view of United States Application Publication No.  US-20130262281-A1 to Pucheck (“Pucheck”), in further view of United States Application Publication No.   US-20130204791-A1 to Dorsey (“Dorsey”).

With respect to claim 1, Britt discloses: A method for generating and displaying transaction information, (Fig. 8A)

the method comprising: generating, by a first device (Fig. 1A, merchant, 110, ¶25, “PoS terminal”), an electronic receipt (¶36: “receipt may be an electronic receipt”)

¶25 in view of Fig. 1A further discloses providing of the receipt by merchant is in response to a successful transaction authorization (i.e., the merchant device providing the receipt entails generating the provided receipt first). ¶25: “if the transaction is authorized, the merchant may provide a receipt 130 for the transaction to the user or directly to the portable device”

an electronic receipt including a set of operands (receipt data) required by a hashing algorithm (¶57, “hash”, (i.e., hashing algorithm applies hashes)) wherein executing the hashing algorithm results in a unique purchase identifier (PID) (receipt identifier) for a first transaction (¶25, “transaction”);
(¶38 discloses receipt data (i.e. operands) used to generate a receipt identifier: “In one implementation, the cloud server may parse the request message to obtain receipt data and use all or a portion of the receipt data to generate the receipt identifier.”); 
(¶57: “In some implementations, the receipt identifier may be generated based on a hash of the information in the receipt, user, issuer, and/or CCA [credit card association] associated information. ”)

wherein the set of operands includes […] a payment method type (Examiner interprets the card_number and card_type of Britt as reading upon a “payment method”, as the card details realize description of a payment method for transaction. See table after ¶35 

[operands includes] a bank account identifier derived from a combination of [transaction/receipt data];(¶, Britt discloses that is known in the art to provide information in the receipt/receipt data (per ¶¶38,57) as operands for hashing algorithms, and Britt further discloses table information after ¶35 which discloses a card number (i.e. bank account identifier)

 transmitting the electronic receipt to a second device (Fig. 1 portable device 105); (¶25 of Britt: “If the transaction is authorized, the merchant may provide a receipt 130 for the transaction to the user or directly to the portable device.”);(¶36: “…electronic receipt”)

(Fig. 1A of Britt discloses Merchant 110 sending receipt 130 to portable device 105. In view of ¶25 (“merchant may provide a receipt…directly to the portable device 105 [i.e. to a user device].”), merchant 110 comprises merchant device capable of transmitting a receipt electronically to user device). 

¶25 in view of ¶36: “electronic receipt” and Fig 1A of Britt additionally discloses the transaction being conducted at a point of sale (PoS) terminal, and further characterizes 

storing the electronic receipt in an electronic receipt storage; (Fig. 1B, memory 162, in view of ¶31: ”Both the generated identifier and an original copy of the electronic receipt, as provided by the merchant, may be communicated to and stored by the memory 162 of the portable device 100”); 

 transmitting one or more operands (receipt data) of the set of operands from the first device (merchant 110/225a) to a third device (Fig. 1A, Transaction processing system 120/235a (¶27, “TPS”)); 
(¶35: “the merchant 225a may parse the request and extract payment information necessary to create a transaction authorization request message. The transaction authorization request message 204 may be sent to the TPS server 235a” (underline added for emphasis). 
Note after ¶35, Britt discloses a transaction authorization request message containing XML markup for receipt data
¶56: “the merchant [first device] may transmit a copy of the receipt/receipt data [i.e. operands] to the TPS server [third device]”.
generating, by the third device, a transaction entry for the transaction (¶66 of Britt in view of Fig. 6A discloses the TPS server providing user access to an online account on an application, of which provides (i.e. generates) receipt entries: ¶66, “In some implementations, each transaction entry in the online account summary ”);(Fig. 17C additionally discloses receipt entries for transactions on a user interface using an application) 
the transaction entry including the set of operands, (Fig 7C discloses the entries including receipt data (i.e., operands)) 

 and storing the transaction entry in a transaction database (Fig. 9, ERM database 919, see “transaction 919d”);(See also ¶130)

Britt fails to explicitly teach: wherein at least one operand of the set of operands is shared between the first (merchant) and third (TSP server) devices;

However, Kuosa, solving a similar problem to be solved of transmitting data securely over network communications via a hash function (i.e., one-way function), same as applicant and Britt, discloses: 
wherein at least one operand of the set of operands is shared between the first (merchant) and third (TSP server) devices; (¶49, “The client 2 [e.g. first device] and the server 1 [e.g. third device] have a shared salt that is unique to the client 2 or changes over time.  The data block 16 is a complete file, and when the client 2 wishes to upload the file 16 to the server 1, it uses the shared salt and information from the file in a one way function such as a hash or a checksum to derive proof of possession data that is sent to the server 1.”)
Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application, to modify the method for generating and displaying transaction information of Britt containing operands for hashing by including the pre-shared salt operand of Kuosa, in order to increase security of the sensitive transmitted data of Britt when transmitting data for linking transaction entries to receipts (¶¶39-40 of Britt), making security attacks such as rainbow tables less effective against their system, enabling for a ‘proof of possession’ value (i.e. a hash digest with shared salt) as disclosed by Kuosa (¶53: “The client 2 uses a one way function, such as a checksum or a hash, on a combination of the block from step S10 and the shared salt from step S9.  This creates a proof-of-possession value.”), which enables client access without requiring clients to upload entire files, (¶49 of Kuosa: “the server 2 can then grant access to the duplicate of the file 16’ to the client 2 without requiring the client 2 to upload the entire file 16.”) and prevents the security need of a server challenge question (¶54 of Kuosa), saving the client time when using the system. 

Britt in view of Kuosa fails to explicitly teach: wherein at least one operand [of an executed hashing algorithm] includes a bank account identifier derived from […] one or more biometric measurements of a customer.

However, Mead, of a similar field of endeavor as Britt and applicant, discloses: wherein at least one operand [of an executed hashing algorithm] includes a bank account identifier derived from a combination of [an] authentication number, a subscriber identification module card associated with a second device, and one or more biometric measurements of a customer. (Column 12, lines 53 – Column 13, lines 1-4 of Mead disclose a list of fingerprint data including at least PIN (i.e., authentication number), SIM Chip (subscriber identification module card associated with a device (e.g., second of Britt in view of Kuosa)), parameters from biological processes (i.e., biometric data, see Column 2, lines 21-41 under “Summary” of Mead disclosing retinal scan biometrics as a form of fingerprint data)), of which are used to form a series of digital one-way hash codes: “Combined with the connection speed…and parameters from tokens, devices, or other electronic and biological processes, including but not limited to…PIN…SIM chip…the time specific static and dynamic fingerprints form a series of digital one-way hash codes”. Column 30, lines 8-19 of Mead discloses that encryption may be with respect to transactions; (Examiner notes the set of data used as input parameters including a PIN realizes the set of data as operands as a bank account identifier)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method for generating and displaying comprehensive transaction information as disclosed by Britt in view of Kuosa by further augmenting the hashing algorithm/verification by utilizing the biometric data of Britt (¶60 of Britt) as a hash operand as disclosed by Mead (Column 12, lines 53 – Column 13, lines 1-4 of Mead), along with PIN (i.e., authentication number), and the SIM chip data of client device, resulting in using the receipt data of Britt in combination with the biometric measurements of the customer, SIM card of client/customers device, and PIN (i.e., authentication number) being operands for a resultant  bank account identifier, realizing a bank account identifier, in order to advantageously increase security of the transaction, further proving appropriate user identity in a given transaction as realized via the receipt identifier/PID.

Britt in view of Kuosa and Mead fail to explicitly teach: wherein at least one operand [of an executed hashing algorithm] includes a transaction authentication number. (Examiner interprets a transaction authentication number is specifically a one-time (i.e., per-transaction) use PIN (i.e., are OTPs)). 

However, Mongahan, of a similarly disclosing methods of secure transaction as, applicant, discloses: wherein a PIN is a transaction authentication number. (¶14 of Mongahan)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the PIN (i.e., a hash operand) of Britt in view of Kuosa and Mead by changing the PIN to a dynamic/ one-time PIN (i.e., transaction authentication number), in order to advantageously increase security of the transaction process. (e.g., if the hashed data (i.e., PID) is stolen, only a single fraudulent transaction could be performed, as opposed to a larger number, compared to a regular PIN).

Britt in view of Kuosa, Mead and Mongahan fail to explicitly teach the operands include a currency type, a serial number of one or more purchased items, merchant contact information, [and] warranty fulfillment information.
However, Ng discloses a receipt with: a currency type, (Note dollar sign on page 2 of receipt image)

a serial number of one or more purchased items, (Note Serial number for mobile phone purchased. Examiner understands the serial number is masked for owner’s safety, and that the actual receipt lists serial number).

[and] warranty fulfillment information. (Page 2 of Ng, “Warranty Effective through”)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Britt in view of Kuosa, Mead and Mongahan could include the aforementioned data elements in a receipt (as disclosed by Ng…of which receipt data is already disclosed by Britt to be operands of a hashing algorithm for PID generation), resulting in the aforementioned data being used as operands in PID generation, in order to advantageously provide user a more detailed receipt, and to advantageously increase security of the transaction with more operands.

Britt in view of Kuosa, Mead, Mongahan, and Ng fail to disclose that the operands include merchant contact information.

However, Puchek discloses receipts comprising: merchant contact information (¶23 of Pucheck discloses receipts including merchant addresses and contact information such as phone number).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Britt in view of Kuosa, Mead, Mongahan and Ng could include the merchant contact information in a receipt (as disclosed by Ng…of which receipt data is already disclosed by Britt to be operands of a 

Britt in view of Kuosa, Mead, Mongahan, Ng, and Pucheck fail to disclose that the set of operands includes a Global Positioning System (GPS) coordinate of the first transaction.

However, Dorsey discloses a receipt including a Global Positioning System (GPS) coordinate of the first transaction (¶177 of Dorsey discloses mobile device capturing the GPS coordinates of a transaction for recording as part of information on receipt).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Britt in view of Kuosa, Mead, Mongahan,  Ng and Pucheck could include the GPS coordinates of a transaction in a receipt (as disclosed by Dorsey…of which receipt data is already disclosed by Britt to be operands of a hashing algorithm for PID generation), resulting in the aforementioned data being used as operands in PID generation, in order to advantageously provide user a more detailed receipt, and to advantageously increase security of the transaction with more operands.

With respect to claim 3, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: The method of claim 1, [wherein the third device]
(Note: examiner identifies the cloud storage system 115 as a component of the TPS system 110, per ¶¶25-26 of Britt: “TPS 120 may include…a third-party processor working on behalf of the…cloud storage system… In one implementation, the cloud storage system may be operated by the TPS.”)
wherein the third device (TPS 110/235 a/b including cloud storage 115/218 of Britt) has a copy of the hashing algorithm and executes the hashing algorithm using the set of operands to generate a duplicate PID. (Per previous combination of Kuosa to Britt’s invention, incorporating a shared salt for a ‘proof of possession’ (¶53 of Kuosa), would implicitly teach the shared salt is utilized with respect to a shared hashing algorithm to maintain equivalency); ¶49 of Kuosa: “As the server 1 also hathe shared salt and a duplicate of the file 16’ [i.e. receipt containing operands] it can derive the same proof of possession data [i.e. transaction identifier / PID]”. ¶58 of Kuosa: “S16. If the server 1 has a duplicate of the file 16’ identified by the full file hash or collection of hashes presented by the client 2, the server 1 (i.e. the third device) calculates the same proof-of-possession value or string similarly as described for the client in step s11”
Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method for generating and displaying transaction information, including the linking of transaction entries to receipts of Britt (¶¶39-40) by incorporating the method of a server performing a one-way hash function with a salt upon duplicate data to make a duplicate of a ‘proof of possession data’ (i.e. transaction identifier / PID),(¶¶49,53,58 Fig. 3 of Kuosa), as this would cut down on the size of data transmissions in the network system of Britt, as Britt transmits both ID and transaction details for linking the receipt identifier (PID) to transaction entries (¶¶39-40 and Fig. 2A, step 12 of Britt), and the transaction details of Britt (i.e. the operands per ¶¶38, 57 of Britt), along with the added salt operand of Kuosa, are the precursory elements for the transaction ID (i.e. PID) anyways, and are effectively duplicating sent information when both systems share the hash algorithm as suggested by the advantageous addition of a shared-salt as previously explained in the rejection of parent claim 1. (Reworded, only sending the transaction details/receipt data for hashing would be necessary, thus cutting down on Britt’s transmission size as one could remove the original PID from the second device from the transmission for receipt linking purposes, and instead perform a re-applied hash with the receipt data / hash operands (i.e. the operands as applied above in claim 1) at the third device with the operands including the shared salt, realizing the ‘proof of possession value’ (i.e. the PID / receipt identifier)).
With respect to claim 4, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: The method of claim 3, further comprising:

accessing, using the second device (Fig. 1A/2A, portable device 105/ user’s client 215a / 933b of Britt) 

(Note: Examiner identifies portable device 106 (second device), per ¶¶55,60,68 of Britt, as a type of client device, as ¶¶55,60,68 disclose portable devices as example of client devices, and is suggested to be the same device per same imagery in Figs. 1A and 2A.),

[accessing, using the second device,] the transaction database; (Fig. 8E/7C implicitly discloses client device of user accessing transaction entries (i.e. user is accessing transaction database to view transactions));  
(¶97 of Britt, “users, 933a, which may be people and/or other systems [i.e. clients 933b], may engage information technology systems…to facilitate information processing…these information technology systems may be used to collect data for later retrieval (i.e. access), analysis, and manipulation, which may be facilitated through a database program.”);(Also note Transaction 919d of ERM database 919);
matching, using the second device, the duplicate PID to the PID; (¶59 of Kuosa in view of Fig. 3, “S17. Values Match?” discloses matching of proof of possession values (e.g. PIDS / transaction identifiers): ¶59 of Kuosa, ”The server 1 [i.e. the TPS/third device] determines whether or not the proof of possession value derived by the client 2 [i.e. the second device] matches the proof of possession value derived by the server 1”);

and associating, using the match (Fig. 3, S17 of Kuosa), the electronic receipt from the second device (¶¶39-40 of Britt, ‘receipts’, ¶51 of Britt discloses receipt may be stored in client (second) device) with the transaction entry (¶40 of Britt, ‘identified transactions’);(¶40 in view of Fig. 2A, 228 of Britt: “the TPS server 235a may link the receipt identifier to one or more identified transactions at 228”)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the technique of associating, based on the matching, as disclosed by Kuosa, with the method of Britt in view of Kuosa, Mead, and Mongahan, resulting in association, based on the match (Fig. 3, S17 of Kuosa), the electronic receipt of Britt (¶51, “in some embodiments, a copy of the original receipt is also stored in a memory of the portable device”) with the transaction entries of Britt (¶66, Fig. 17C of Britt), in order to validate the client device receipts correspond particular transaction entries at the third device.

With respect to claim 5, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: The method of claim 1, wherein at least one of the shared operands is a salt.  (¶49 of Kuosa, “The client 2 [e.g. first device] and the server 1 [e.g. third device] have a shared salt that is unique to the client 2 or changes over time.  The data block 16 is a complete file, and when the client 2 wishes to upload the file 16 to the server 1, it uses the shared salt and information from the file in a one way function such as a hash or a checksum to derive proof of possession data that is sent to the server 1.”)

With respect to claim 6, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey discloses: The method of claim 5, wherein the first device is a merchant device (Fig. 1A of Britt, Merchant 110), the second device is a customer device (Fig. 1A of Britt, Portable Device, 105; Fig. 2A/B, client 215a), and the third device is a bank device (Fig.1 A of Britt, Transaction Processing System, TPS; ¶25 of Britt: “the TPS 120 may include a transaction handler; an issuer processor (also referred to as issuer or issuing bank); an acquirer processor (also referred to as a acquirer or an acquiring bank); a third-party processor working on behalf of the merchant, TPS, and/or the cloud storage system.”);(underline added for emphasis)
With respect to claim 7, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey discloses: The method of claim 5, wherein the set of operands further includes … a salt. (Fig. 3, S9, ¶49 of Kuosa)

Britt in view of Kuosa, Mead, and Mongahan fails to explicitly teach where the operands further includes, a merchant identifier, a purchase value amount, [and] a date/time stamp

However, Britt discloses that is known in the art to provide information in the receipt/receipt data (per ¶¶38,57) as operands for hashing algorithms, and Britt further discloses table information after ¶35 which discloses a date/time stamp, a card number (i.e. 

With respect to claim 10, Britt discloses:  A system (Fig. 1A of Britt) for generating and displaying transaction information (Fig. 8A), wherein the system includes at least three devices, (Fig. 1A, portable device 105, Merchant 110, and transaction processing system 120, including cloud storage 115 (per ¶65))

wherein each device further includes a memory with program instructions stored thereon and a processor in communication with the memory, 

Fig. 1B discloses the portable device storing memory 162, which further comprises instructions per ¶29 of Britt: “device memory 162…for processing the instructions stored or received.”

Per ¶31 of Britt disclosing merchant transmitting receipt identifier, examiner understands that transmission of receipt data at merchant involves some form of memory storage, such as a computer register or other memory to contain the transmitted data. 

Lastly, Britt discloses in ¶65 that the TPS server assumes responsibility for storage, including being capable of generating receipts. Examiner understands per ¶65 that responsibility for storage, as well as generating/storing receipts involves memory to store the aforementioned data.

With respect to the remaining limitations of claim 10, the rationale of the rejection of claim 1 is incorporated, mutatis mutandis.

With respect to claim 12, the rationale of the rejection of claim 3 (above) is incorporated, mutatis mutandis.

With respect to claim 13, the rationale of the rejection of claim 4 (above) is incorporated, mutatis mutandis.

With respect to claim 14, the rationale of the rejection of claims 7 and 1 (above) are incorporated, mutatis mutandis. 

With respect to claim 16, the rational of the rejection of claim 10 (above) is incorporated for the following limitations of claim 16, mutatis mutandis:

A computer program product for generating and displaying transaction information, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a set of three or more devices to cause the set of devices to: 

generate, at a first device, an electronic receipt including a set of operands required by a hashing algorithm, wherein executing the hashing algorithm results in a unique purchase identifier (PID) for a first transaction, wherein the at least one operand includes a bank account identifier derived from a combination of a transaction authentication number, a subscriber identification module card associated with a second device, and one or more biometric measurements of a customer;

transmit the electronic receipt to a second device; store the electronic receipt in an electronic receipt storage; transmit one or more operands of the set of operands from the first device to a third device;  Page 5 of 11Appl. No. 16/018,111 Reply to Office Action of January 27, 2020

generate, at the third device, a transaction entry for the transaction, the transaction entry including the set of operands, wherein at least one operand of the set of operands is shared between the first and third devices; 

and store the transaction entry in a transaction database; 

Furthermore, with respect to the remaining limitations, similarly to claim 3, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: (Note: examiner identifies the cloud storage system 115 as a component of the TPS system 110, per ¶¶25-26: “TPS 120 may include…a third-party processor working on behalf of the…cloud storage system… In one implementation, the cloud storage system may be operated by the TPS.”)

wherein the third device (TPS 110/235 a/b including cloud storage 115/218) has a copy of the hashing algorithm and executes the hashing algorithm using the set of operands to generate a duplicate PID […](Per previous combination of Kuosa to Britt’s invention, incorporating a shared salt for a ‘proof of possession’ (¶53), would implicitly teach the shared salt is utilized with respect to a shared hashing algorithm to maintain equivalency); ¶49 of Kuosa: “As the server 1 also has the shared salt and a duplicate of the file 16’ [i.e. receipt containing operands] it can derive the same proof of possession data [i.e. transaction identifier / PID]”. ¶58 of Kuosa: “S16. If the server 1 has a duplicate of the file 16’ identified by the full file hash or collection of hashes presented by the client 2, the server 1 (i.e. the third device) calculates the same proof-of-possession value or string similarly as described for the client in step s11”. (underline added for emphasis);

Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method for generating and displaying transaction information, including the linking of transaction entries to receipts of Britt (¶¶39-40) by incorporating the method of a server performing a one-way hash function with a salt upon duplicate data to make a duplicate of a ‘proof of possession data’ (i.e. transaction identifier / PID),(¶¶49,53,58 Fig. 3 of Kuosa), as this would cut down on the size of data transmissions in the network system of Britt, as Britt transmits both ID and transaction details for linking the receipt identifier (PID) to transaction entries (¶¶39-40 and Fig. 2A, step 12 of Britt), and the transaction details of Britt (i.e. the operands per ¶¶38, 57 of Britt), along with the added salt operand of Kuosa, are the precursory elements for the transaction ID (i.e. PID) anyways, and are effectively duplicating sent information when both systems share the hash algorithm as suggested by the advantageous addition of a shared-salt as previously explained in the rejection of parent claim 1. (Reworded, only sending the transaction details/receipt data for hashing would be necessary, thus cutting down on Britt’s transmission size as one could remove the original PID from the second device from the transmission for receipt linking purposes, and instead perform a re-applied hash with the receipt data (i.e. the operands) at the third device with the operands including the shared salt, realizing the ‘proof of possession value’ (i.e. the PID / receipt identifier)).

Furthermore, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: generate a duplicate PID on demand, in response to a user accessing [data]. (Column 2, lines 

Accordingly, it would have been rendered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Britt in view of Kuosa, Mead, and Mongahan by incorporating the on demand aspects of PID generation for transaction entry access, (such as the operands of Britt in view of Kuosa, Mead, and Mongahan) as disclosed by Mead (Column 2, lines 21-41 of Mead), in order to advantageously have some of the operands realizing the PID be received on a per-access basis, advantageously increasing security, as the biometric operand partially realizing PID is no longer stored on a device, but rather dynamically generated for each use, thus increasing security from hackers or people stealing personal device data.

With respect to claim 18, the rationale of the rejection of claim 4 (above) is incorporated, mutatis mutandis.

With respect to claim 19, the rationales of the rejections of claim 1 and 7 (above) are incorporated, Mutatis mutandis.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey, in further view of United States Application Publication No.  US-20190205889-A1 to Cantrell (hereinafter Cantrell), in further 2.

With respect to claim 2, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: The method of claim 1, […], using the set of operands to generate the PID, (¶57 of Britt, “in some implementations, the receipt identifier may be generated based on a hash of the information in the receipt…[i.e., a combination of data]”);(See rejection above for combination statements with respect to each operand being added to generate the PID)

and wherein generating the PID includes creating a unique resource location (URL) associated with the PID. (¶31 of Britt: “The receipt identifier generation engine 154 may assign an identifier to each receipt received on the portable device 100.  the identifier may be alphanumeric, such as a 3 string number, or include …. a URL,”);(¶88 of Britt: “hyperlink of the identifier”)

Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey fail to disclose wherein the first device (i.e., merchant) executes the hashing algorithm. 

However, Cantrell, of a similar field of endeavor, discloses: wherein the first device executes the hashing algorithm. (¶62 in view of Fig. 4, refs 408,410 of Cantrell discloses that a hash can be performed by a retailer (i.e., at a merchant device, e.g., first device of Britt.));

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of generating and displaying transaction information as disclosed by Britt in view of Kuosa, Mead, and Mongahan, by further having the first device (i.e., merchant device) of Britt perform the hashing algorithm, in order to advantageously improve transaction security for merchant transactions as disclosed by Cantrell (¶62, Fig. 4), thus increasing overall security for user of client device of Britt performing transaction (i.e., the customer). Examiner further notes, arguendo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to execute the hashing algorithm on the first device (i.e., the merchant), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, as well as the fact that the first device (i.e., the Merchant 110 Fig. 1A of Britt) already has the operands (i.e. receipt data) for the hashing algorithm first, as it originally has the receipt (and therefore the data for hashing (¶38)) as disclosed by Britt (Fig. 1A, Note receipt 130 from Merchant 110 to Portable device 105 (i.e. the second device disclosed to perform this operation.

Furthermore, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck Dorsey and Cantrell fail to explicitly teach the hashing algorithm is performed on the fly. 

However, StackOverflow, similarly disclosing hashing of data for authentication purposes as Applicant and Britt (amongst other references), discloses: hashing algorithm is on the fly. (Pages 1-2, title of StackOverflow disclose performing hashing algorithms on the fly)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the on-the-fly hashing technique of StackOverflow to the method of Britt in view of Kuosa, Mead, Mongahan and Cantrell, in order to advantageously be able to hash data blocks as they come, as opposed to hashing after the entire file is received, in order to advantageously speed up the hashing process of Britt in view of Kuosa, Mead, Mongahan and Cantrell.

With respect to claim 11, it is rejected under the same rationale as claim 2 (above), mutatis mutandis.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey, in further view of United States Application Publication No US 2015/0363889 A1 to Marian, (hereinafter “Marian”).

With respect to claim 9, Britt in view of Kuosa, Mead, Mongahan, Ng, Pucheck and Dorsey disclose: further comprising displaying … to a user, the electronic receipt and the transaction entry. (Fig. 7C, 714 of Britt shows transaction entries, Fig. 7D displays receipts, and 8D, 835 displays receipts overlapping transaction entries)

Britt in view of Kuosa, Mead, and Mongahan fails to explicitly teach the electronic receipt and transaction entry being displayed concurrently, wherein the electronic receipt is hidden within a detailed view. (Examiner interprets this limitation as disclosing the electronic receipt is part of a detailed view, of which may be hidden).

 However, Marian, of a similar field of endeavor as the applicant and Britt, discloses: The method of claim 4, further comprising displaying, concurrently to a user, the electronic receipt and the transaction entry.  (¶62 in view of Fig. 3 of Marian discloses concurrent display of the electronic receipt and entry).

wherein the electronic receipt is hidden within a detailed view.(Fig. 2, 210 and ¶59 in view of Fig. 3 of Marian disclose receipt data, of which is understood to be a form of details 210 (For example, compare Figs 2, 210 and where receipt in Fig 3 is. See also ¶¶50, 71 characterizing the receipt data as detailed [data]));(It is also understood, generally by Examiner, that each transaction of figure 3 in list is understood to be able to show the receipt data in the detailed view, but only shows one detailed view in the example of Fig. 3., as ¶60 of Marian discloses selection of a description field 205 to see details 210 (i.e., details, of which include receipt data, are hidden until selected by an end user));

Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method for generating and displaying transaction information as disclosed by Britt in view of Kuosa with the method of 

With respect to claim 15, the rationale of the rejection of claim 9 (above) is incorporated, Mutatis mutandis.

With respect to claim 20, the rationale of the rejection of claim 9 (above) is incorporated, Mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M.A.M./             Examiner, Art Unit 3695         
                                                                                                                                                                                  /Gregory A Pollock/Primary Examiner, Art Unit 3695  

/RYAN D DONLON/             Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See reference “V” of PTO-892 corresponding to this action
        2 See reference “U” on PTO 892 corresponding to this action